                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




STAY FROSTY ENTERPRISES, LLC,                                 No. 3:18-cv-00283-SB

                       Plaintiff,                             ORDER

       v.

AMAZON.COM, INC., et al.,

                       Defendants.


HERNÁNDEZ, District Judge:

       Magistrate Judge Beckerman issued a Findings and Recommendation [109] on June 6,

2019, in which she recommends that the Court grant Defendant Teespring’s Motion to Sever and

Motion to Transfer Venue [94]. The matter is now before the Court pursuant to 28 U.S.C. §

636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).

       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.




1 - ORDER
Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                         CONCLUSION

       The Court ADOPTS Magistrate Judge Beckerman’s Findings and Recommendation

[109]. Accordingly, the Court GRANTS Defendant Teespring’s motions to sever and transfer

and DENIES its motion to dismiss [94]. Plaintiff’s claims against Defendant Teespring are

severed from this action and transferred to the U.S. District Court for the Northern District of

California.

       IT IS SO ORDERED.



       DATED this        __   day of ____________________, 2019




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 - ORDER
